In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals from (1) so much of an order of the Supreme Court, Kings County (Hutcherson, J.), entered August 15, 1989, as granted the motion by the defendant City of New; York for summary judgment, and (2) an order of the same court dated April 25, 1990, which denied the plaintiff’s motion to renew her opposition to the motion by the defendant City of New York for summary judgment.
Ordered that the appeal from the order entered August 15, 1989, is dismissed, as that order was superseded by the order dated April 25, 1990; and it is further,
Ordered that the order dated April 25, 1990, is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
While on duty on the evening of January 28, 1980, the plaintiff’s decedent, Police Officer Cecil Sledge, stopped an automobile driven by the defendant Salvatore Desamo. As Officer Sledge approached the vehicle, he was shot by Desamo, and fell to the ground. When Desamo attempted to flee in his *535vehicle, Officer Sledge was caught beneath the undercarriage, and was dragged to his death. The plaintiff commenced this action to recover damages for Officer Sledge’s wrongful death. The Supreme Court dismissed the complaint against the City of New York. We affirm. Officer Sledge’s services were not "sufficiently separate and apart from the negligent acts” which caused his fatal injuries (Starkey v Trancamp Contr. Corp., 152 AD2d 358, 363; see, Santangelo v State of New York, 71 NY2d 393; Guadagno v Baltimore & Ohio R. R. Co., 155 AD2d 981).
We have considered the plaintiff’s remaining contention and find it to be without merit. Sullivan, J. P., Eiber, Rosenblatt and Ritter, JJ., concur.